DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 6 recites “far-filed” which should read “far-field”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheldon et al (US 2019/0134404 A1, hereinafter “Sheldon”).
Regarding claim 1, Sheldon discloses a system for pacing a heart (abstract), comprising: an electrostimulation circuit configured to generate electrostimulation pulses to stimulate a His bundle or a bundle branch of the heart (pars 0024, 0026, 0034); a 
Regarding claim 2, Sheldon discloses the sensing circuit is configured to sense the far-field ventricular activation including a far-field electrogram in response to the stimulation of the His bundle or the bundle branch, and to measure a QRS width using the sensed far-field electrogram (pars 0056-0057; 0093, 0127); and the capture verification circuit is configured to verify the capture status using the measured QRS width (pars 0056-0057, 0093, 0127).
Regarding claim 3, Sheldon discloses the capture verification circuit is configured to verify the capture status as one of: a His-bundle capture if the measured QRS width falls below a threshold (par 0127).
Regarding claim 4, Sheldon discloses the sensing circuit is configured to sense the far-field ventricular activation including a far-field electrogram in response to the stimulation of the His bundle or the bundle branch (pars 0056-0057); and the capture verification circuit is configured to verify the capture status using a comparison of the sensed far-filed electrogram to a morphology template (par 0057).
Regarding claim 5, Sheldon discloses the sensing circuit is configured to sense the far-field ventricular activation using a ventricular electrode and a reference electrode (pars 0041-0043).
Regarding claim 6, Sheldon discloses the sensing circuit is configured to sense the far-field ventricular activation using an atrial electrode and a reference electrode (pars 0041-0043).
Regarding claim 7, Sheldon discloses the sensing circuit is configured to sense the far-field ventricular activation using a His-bundle electrode and a reference electrode (pars 0041-0043).
Regarding claim 10, Sheldon discloses the control circuit is configured to adjust a therapy parameter using the verified capture status, and to control the stimulation of the His bundle or the bundle branch according to the adjusted therapy parameter (pars 0092, 0109).
Regarding claim 11, Sheldon discloses the therapy parameter includes a pulse amplitude (par 0108)
Regarding claim 14, Sheldon discloses generating electrostimulation pulses using an electrostimulation circuit to stimulate a His bundle or a bundle branch of the heart (pars 0024, 0026, 0034); sensing a far-field ventricular activation using a sensing circuit in response to the stimulation of the His bundle or a bundle branch (pars 0036, 0043-0046); and determining a cardiac synchrony indicator via a control circuit using the sensed far-field ventricular activation (pars 0048, 0056-0057, 0060); and verifying a capture status via the control circuit using the determined cardiac synchrony indicator (par 0056-0057, 0060).
Regarding claim 15, Sheldon discloses the far-field ventricular activation includes a far-field electrogram (pars 0036, 0043-0046), and wherein verifying the capture status is by using a QRS width from the far-field electrogram (pars 0056-0057, 0093, 0127).
Regarding claim 16, Sheldon discloses the far-field ventricular activation includes a far-field electrogram (pars 0036, 0043-0046), and wherein verifying the capture status is by using a comparison of the sensed far-filed electrogram to a morphology template (par 0057).
Regarding claim 18, Sheldon discloses adjusting a therapy parameter using the verified capture status, and delivering stimulation pulses to the His bundle or the bundle branch according to the adjusted therapy parameter (par 0092, 0109).
Allowable Subject Matter
Claims 8, 9, 12, 13, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799